Exhibit 10


AMENDMENT TO EMPLOYMENT AGREEMENT

This amendment to the Employment Agreement by and between The Gillette Company
(the "Company") and James M. Kilts (the "Executive") dated January 19, 2001, as
amended as of January 19, 2001 and as further amended August 27, 2002 and August
6, 2003 (the "Employment Agreement") is made and entered into as of this 24th
day of March, 2004.

Whereas, unless otherwise specified below, terms defined in the Employment
Agreement shall have the same meaning when used in this amendment;

Whereas, the Company and the Executive mutually desire to extend the term of the
Employment Agreement through January 19, 2006, under certain modified terms and
conditions;

In consideration of the premises and mutual covenants contained herein and for
other good and valuable consideration, the receipt of which is hereby
acknowledged, the Company and the Executive agree as follows:

1.     The Executive and the Company having mutually waived their rights under
Paragraph 2 of the Employment Agreement mutually agree to extend the term of the
Employment Agreement for an additional year expiring on January 19, 2006. This
waiver shall not affect the termination rights of the Company or the Executive
with respect to extensions of the Agreement beyond January 19, 2006.

2.     (a) Unless the Executive's employment is terminated prior to June 30,
2004 by reason of Termination for Cause, resignation without Good Reason,
Disability or Death, no later than June 30, 2004 the Company will grant the
Executive, under The Gillette Company 1971 Stock Option Plan or any successor
plan thereto, a long term equity opportunity consisting of options to purchase
shares of common stock of the Company and/or such other equity awards as may be
permitted under a successor plan in such amount and on such terms as shall be
determined by the Board of Directors of the Company taking into consideration
the long term incentive compensation opportunities for the comparable long term
cycle of the chief executive officers of peer group companies ("the 2004 Equity
Award").

     (b)        If the Executive's employment is terminated prior to January 19,
2006 due to termination by the Company for Cause or resignation without Good
Reason, the 2004 Equity Award shall be cancelled.

     (c)        If the Executive's employment is terminated after the date of
the date of grant but prior to January 19, 2006 due to Death, Disability,
Termination by the Company without Cause, the Executive's resignation for Good
Reason or a Change of Control occurs, the 2004 Equity Award shall vest and
become non-forfeitable and immediately exercisable, redeemable and/or otherwise
free of restrictions.

3.     (a) Unless the Executive's employment is terminated prior to June 30,
2005 by reason of Termination for Cause, resignation without Good Reason,
Disability or Death, no later than June 30, 2005 the Company will grant the
Executive, under The Gillette Company 1971 Stock Option Plan or any successor
plan thereto, a long-term equity opportunity consisting of options to purchase
shares of common stock of the Company and/or such other equity awards as may be
permitted under a successor plan in such amount and upon such terms as shall be
determined by the Board of Directors of the Company taking into consideration
the long term incentive compensation opportunities for the comparable long term
cycle of chief executive officers of peer group companies ("the 2005 Equity
Award").

     (b)        If the Executive's employment is terminated prior to January 19,
2006 due to termination by the Company for Cause or resignation without Good
Reason, the 2005 Equity Award shall be cancelled.

     (c)        If the Executive's employment is terminated after the date of
grant but prior to January 19, 2006 due to Death, Disability, Termination by the
Company without Cause, the Executive's resignation for Good Reason or a Change
of Control occurs, the 2005 Equity Award shall vest and become non-forfeitable
and immediately exercisable, redeemable and/or otherwise free of restrictions.

4.     Paragraph 14(f) of the Agreement is amended to read as follows:

“Retirement.

(i) Options granted on or prior to January 2, 2004.

The Executive shall be entitled to retire for the purposes of the stock options
granted to him prior to January 2, 2004, by voluntarily terminating his
employment after January 19, 2004 whereupon any such stock options which are not
then vested shall become vested and exercisable. The Executive shall be entitled
to retire for the purposes of any stock options granted to him on January 2,
2004 by voluntarily terminating his employment after January 19, 2005 whereupon
any such stock options that are not then vested shall become vested and
exercisable. All stock options granted prior to the year 2002 shall remain
exercisable for a period equal to the lesser of the remainder of their
originally scheduled terms or five years, and all stock options granted during
the years 2002, 2003 and the January 2, 2004 grant shall remain exercisable for
the remainder of their originally scheduled terms.

(ii) The 2004 and 2005 Equity Award.

The Executive shall be entitled to retire with respect to the 2004 Equity Award
and the 2005 Equity Award by voluntarily terminating his employment after
January 19, 2006. Upon such termination for retirement, the 2004 Equity Award
and the 2005 Equity Award shall vest and become non-forfeitable, redeemable
and/or otherwise free of restrictions and, in the case of any stock options
granted under either award, shall become immediately exercisable and shall
remain exercisable for the remainder of their original terms; provided that in
the event of such a retirement, absent a Change of Control, any shares of stock
acquired upon the exercise of any stock options granted under the 2004 Equity
Award which vest and become exercisable by reason of such retirement shall not
be sold by the Executive for one year from the date of such retirement and any
shares of stock acquired by the Executive upon the exercise of any stock options
granted under the 2005 Equity Award which vest and become exercisable by reason
of such retirement shall not be sold by the Executive for two years from the
date of such retirement.”

5. Unless specifically modified herein, all other terms and conditions of the
Agreement shall remain in effect.

THE GILLETTE COMPANY

/s/ Edward E. Guillet
________________________________________
Edward E. Guillet
Senior Vice President, Human Resources